internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------- --------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-102775-18 date date legend decedent date spouse daughter granddaughter trust law firm a b x y z date date date state court ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------- ---------------------- ---------------------- -------------------- -------------------------------- -------------------------------------------------- ---------------------------------------------- -------- -------- -------------- -------------- ------------ ------------------ ------------------ -------------------- --------------------------------------------------------------------------------- dear -------------- this letter responds to the letter dated date submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into a qualified_terminable_interest_property qtip_trust and a non-qtip trust under sec_20_2056_b_-7 of the estate_tax regulations and requesting additional rulings with respect to the severed trusts plr-102775-18 facts the facts submitted and the representations made are as follows decedent died testate on date survived by spouse daughter and granddaughter spouse was named executrix of decedent’s estate under decedent’s will in article iv of decedent’s will the residue remaining after certain specific bequests is bequeathed to the trustees of trust to be held administered and distributed as set forth in article iv of decedent’s will under article iv the executrix shall elect the portion of decedent’s estate passing under this article iv which in her discretion she determines should qualify for the estate_tax_marital_deduction allowable in determining federal_estate_taxes on decedent’s estate but only to the extent that such items are included in decedent’s gross_estate and are allowable as a marital_deduction for federal tax purposes article iv further provides that the trustees shall distribute all of the trust income to spouse at least quarterly if the trustees determine the trust income is not adequate for the needs of spouse’s support in her accustomed manner of living including medical dental hospital and nursing expenses the trustees may distribute such amounts of trust principal as they deem necessary for such purpose article iv b i provides that the trustees shall have the discretionary power and authority to divide the trust estate into two separate trusts one to hold that portion of the trust which decedent’s executrix elects to qualify for the federal estate_tax_marital_deduction marital trust with the second trust to hold property representative of the balance of the trust estate exempt trust in the event the trustees elect to so divide the trust estate into two trusts the allocation of trust assets as between the marital trust and exempt trust shall be in accordance with the elections for federal_estate_taxes as made by decedent’s executrix the decision of the trustees as to the property allocated to each trust shall be final and conclusive upon all parties provided that there may not be allocated to the marital trust any property with respect to which no marital_deduction would be allowed if such property had passed to decedent’s wife free of trust article iv a provides that upon spouse’s death a_trust is to be created for the benefit of granddaughter granddaughter’s trust to be funded with the lesser_of the amount which may pass to or for the benefit of granddaughter free from any generation- skipping transfer gst tax imposed under chapter of the code of or the then present exemption_amount of dollar_figure in the event the gst tax is repealed or plr-102775-18 otherwise no longer in effect as of the death of spouse granddaughter’s trust is to be funded with dollar_figure article iv b provides that the balance of trust remaining after spouse’s death and after funding granddaughter’s trust as provided in article iv a shall be distributed in accordance with spouse’s testamentary power to appoint to or for the benefit of one or more appointees other than spouse her creditors her estate or the creditors of her estate article iv c provides that in the event of nonexercise of spouse’s testamentary power to appoint the remainder of trust shall pass to daughter in the event daughter predeceases spouse the remainder of trust is to be distributed to granddaughter’s trust after decedent’s death spouse as executrix of decedent’s estate retained law firm to advise her regarding the administration of decedent’s estate including preparation of form_706 united_states estate and generation-skipping_transfer_tax return law firm did not advise spouse to sever trust into a marital trust qtip_trust and exempt trust non-qtip trust as provided under article iv b i law firm prepared form_706 for decedent’s estate which was timely filed on schedule m part of form_706 decedent’s estate made an election under sec_2056 to treat an a portion of trust as qtip schedule m part reported the total value of property interests subject_to the qtip_election as dollar_figurex determined to be a of the total value dollar_figurey of the assets funding trust no qtip_election was made for the balance of trust the b portion of trust valued at dollar_figurez dollar_figurey - dollar_figurex on schedule r part of form_706 decedent’s estate checked the box to make a special election under sec_2652 to treat assets for gst tax purposes as if the election under sec_2056 had not been made a reverse_qtip_election intending to shield granddaughter’s trust from the imposition of gst tax a_trust which pursuant to the terms of trust in article iv of decedent’s will was to be created after the death of spouse law firm improperly and ineffectively allocated decedent’s entire unused gst_exemption to granddaughter’s trust on line of schedule r part subsequent to the filing of decedent’s form_706 sec_26_2652-2 of the generation- skipping transfer_tax regulations was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to be treated as two separate trusts so that only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion_ratio the deadline for making the election set forth in the transitional rule is date plr-102775-18 on date under the authority of article iv b i spouse as trustee of trust petitioned state court for approval of a nonjudicial agreement dated date regarding trust the nonjudicial agreement provides for the severance of trust into qtip_trust to hold the a portion and non-qtip trust to hold the b portion qtip_trust and non-qtip trust will have terms identical to those of trust and all distributions of principal will be made pro_rata from each trust the effective date of the nonjudicial agreement is the date_of_issuance of a private_letter_ruling from the internal_revenue_service state court granted spouse’s petition in an order dated date no gsts have been made from trust you request the following rulings that decedent’s estate is granted an extension of time under sec_301_9100-3 and sec_20_2056_b_-7 to sever trust on a fractional basis with the a portion to be identified as the qtip_trust and the b portion to be identified as the non-qtip trust effective as of decedent’s date of death that decedent’s estate is granted an extension of time under sec_2642 and sec_2 sec_301_9100-3 to allocate decedent’s available gst_exemption to non-qtip trust and qtip_trust effective as of decedent’s date of death that decedent’s estate is granted an extension of time under sec_301_9100-3 to make an election to treat qtip_trust as two separate trusts pursuant to sec_26_2652-2 so that one has an inclusion_ratio of zero identified as the gst exempt qtip_trust and one has an inclusion_ratio of one identified as the gst non-exempt qtip_trust for gst tax purposes and further that the reverse_qtip_election will be treated as applying only to the gst exempt qtip_trust law and analysis ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving plr-102775-18 spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined in sec_2056 as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that a specific_portion of property shall be treated as separate_property sec_2056 provides that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-102775-18 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present case article iv specifically authorizes the trustees of trust to elect to have a specific_portion or all of trust treated as qtip on decedent’s form_706 a partial_qtip_election was made with respect to a of trust under article iv b i the trustees have discretionary power and authority to divide the trust estate into two separate trusts a qtip_trust referred to in article iv as the marital trust and a non- qtip_trust referred to in article iv as the exempt trust based on the facts presented and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly decedent’s estate is granted days from the date of this letter to sever trust on a fractional basis into qtip_trust and non-qtip trust for estate_tax purposes the severance will be effective as of the date of decedent’s death the severance should be made on a supplemental form_706 within days from the date of this letter unequivocally signifying the severance of trust ruling sec_2 and sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of one over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst plr-102775-18 exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 in effect at the time of decedent’s death provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2652 and sec_26_2652-1 the individual with respect to whom property was last subject_to federal estate or gift_tax is the transferor of that property for purposes of the gst tax imposed under chapter sec_2652 provides that in the case of any property with respect to which a deduction is allowed under sec_2056 regarding qtip the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made the election under sec_2652 is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor’s executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor’s gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under sec_26_2652-2 is made by attaching a statement to a copy of the form_706 on which plr-102775-18 the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_2642 provides generally that if property is transferred as a result of the death of the transferor the value of the property for purposes of determining the inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2641 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 based on the facts submitted and representations made we have determined that the standards of sec_301_9100-3 have been met therefore an extension of time of days from the date of this letter is granted under sec_2642 to allocate a portion of decedent’s unused gst_exemption to the non-qtip trust so that non-qtip trust will have an inclusion_ratio of zero and the balance to qtip_trust the allocations will be effective as of decedent’s date of death further an extension of time of days from the date of this letter is granted to make the election under sec_26_2652-2 to treat qtip_trust as two separate trusts one to be referred to as the gst exempt qtip_trust and the other as the gst non-exempt qtip_trust the gst exempt qtip_trust will have a zero inclusion_ratio by reason of the allocation of an amount of decedent's gst_exemption to the qtip_trust and the gst non-exempt qtip_trust will have an inclusion_ratio of one the reverse_qtip_election will be treated as applying only to the gst exempt qtip_trust and therefore decedent will be considered the transferor of the gst exempt qtip_trust while spouse will be treated as the transferor of the gst non-exempt qtip_trust plr-102775-18 the allocation of decedent’s gst_exemption should be made on a supplemental form_706 filed within days from the date of this letter the election under sec_26_2652-2 should be made by completing the statement required in sec_26_2652-2 and attaching the statement to the supplemental form_706 the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should also be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries karlene m lesho by ______________________________ karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
